DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS), dated 03/10/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 03/10/2021 are acknowledged.  
In view of claim amendments and provided clarifications, the previous Claim Objections and 112(b) rejection have been withdrawn. 
However, applicants’ arguments for the previous 112 written description rejection are found not persuasive.  Accordingly, the previous rejections have been maintained, and/or modified to address claim amendments. Please see the examiners response to applicants below.     
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
Response to Arguments
Applicant’s arguments filed on 03/10/2021 have been fully considered but they are not persuasive, see the reasons below.   
Applicants’ argue that Claim 19 as amended recites the core structure of a targeting moiety with a payload of modified microcystins, thereby forming a novel anticancer drug combining the cytotoxic properties of microcystin with the site-specific delivery through the targeting moiety. 10 Application No. 16/605,264Reply to Office Action of September 28, 2020This core structure is responsible for the property of the compound, as is demonstrated in Examples 20-22 and Figs. 27-29 of the specification of the instant application. A declaration is submitted herewith which provides further experimental evidence for the structure function relationship and technical effect of the claimed compound. 
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are identification of the (A) claim limitations at issue and (B) establishing a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
The recited compound comprises a target moiety, a modified microcystin and an anchor (attached to amino acid of microcystin). The modified microsystin is defined with the recited formula in the claim. The targeting moiety is defined as an antibody or a fragment of antibody containing an antigen binding site. The anchor group is not defined, and so it can be any group. It is not clear which is not variable in the claimed compound? Moreover, the “comprising” does not exclude any additional components in it, such as linkers etc.  In addition, the claimed compound is also linked to a property, see in the definition of targeting moiety. 
That’s being said, the claimed generic compound can generate unlimited number of compounds or conjugates, and in its absence of core structure in the claim, which makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
1), the one type of azido as anchor, and linker is not clear and it seems it is also one type in the shown data. 
Though, the data is optional for the claimed invention, however, if there is an unpredictability in the species, then applicants need to describe these uncertainties, so that a skilled person can understand the claimed invention. In this case, there are no description or any cited evidences that shows the link between shown single example and broadly claimed genus, in the specification. So, the specification has not adequately shown sufficient examples for broadly claimed compound, to show possession of the invention as claimed.
Applicants argue that the specification also provides adequate technical guidance and various examples for the targeting moiety and based on the technical teachings of the present application, a person having ordinary skill in the subject art can easily choose suitable targeting moieties to impart the desired target specificity (such as a tumor-specific antigen) to the claimed compound without undue burden. 
In fact, the specification exemplified just only one antibody, which is HER2 and its two other variants do not patentably distinct. Please note that the rejection is not based on “undue experimentation”, but lack of description, specifically, applicants failed to describe possible uncertainties and how these can be resolved, so that a skilled person can understand or envision the claimed invention.  
Applicants argue that, with regard to linkers, the claim 19 does not require the presence of a linker, because a linker is not an essential element of the claimed compound [see page 13, bottom two lines of first paragraph]. Applicants also argue that the present application also provides adequate written description for the incorporation of different linkers in the claimed compound, and pointed out to the example 22 and Fig. 29, wherein the microcystin and antibody are attached to each other through a non-cleavable linker. 
In the shown example, the data is limited to a single linker. As explained in the rejection, there are several types of linkers and cited art discloses there are several uncertainties in the linkers and applicants failed to explain or describe these in the specification. 
Applicants stated that anchor is different from the linker. Regardless, though applicants listed possible anchors, but their chemistry and mode of actions are different for different anchors. No description or explanation is found in the specification. 
Applicants argue that the declaration submitted herein contains data that demonstrates the cytotoxic potency of further compounds and conclude that applicant has provided comprehensive in vitro and in vivo results from a total of eight different compounds according to the claimed subject matter. The compounds include three different modified microcystins having different amino acids with anchor group in two different positions, two different linkers and three different variants of a monoclonal anti-HER2 antibody used as the targeting moiety.
	It is important to establish what the claim(s) as a whole cover, how applicants provide support for the claimed invention, and what applicants was in possession of the claimed invention.  
	The shown data in the specification and in the declaration is limited to single type of antibody, one modified amino acid (D-Ala1), the one type of azido as anchor, and linker is not clear and it seems it is also one type in the shown data. In the claims no limitations to targeting moiety, anchor, the variables X2 and Z4, and amino acid with anchor group can have five possible positions. 

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

for the claimed compound. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim 19 is drawn to a compound comprises “modified microcystin”, which in turn comprises “modified substrates attached to a targeting moiety”, wherein the modified microsystin is defined with the recited formula in the claim. The targeting moiety is defined as an antibody or a fragment of antibody containing an antigen binding site. The modified substrate(s) links with target moiety through an anchor group or a linker. 
The claimed compound comprises several variables, which can generate unlimited number of compounds, absence of the scope of compound, modified substrates, targeting moiety and the anchor group. In addition, the recited general structure also comprises several variables. So, it appears that there is no defined core structure for the claimed compound in the claim(s). The core structure is responsible for the property of the compound, and in its absence in the claim makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The shown only one example [Fig. 27] are limited to a conjugate of [modified microcystin]-linker-[antibody or fragment of antibody]. It appears that the conjugate is a part of the claimed “compound”.  So, the specification has not adequately shown sufficient description or examples for the claimed compound to show possession of the invention as claimed, given the fact that the huge variability in the claimed genus.  

A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers the following:
(a) Actual reduction to practice; 
(b) Disclosure of drawings or structural chemical formulas; 
(c) Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) Representative number of samples.
The issue at question is if the entire claimed genus of claimed compound, with all possible combinations of available variables, will be capable of retaining its property. Do 
(a) Actual reduction to practice and (b) Disclosure of drawings or structural chemical formulas:  
The claimed compound encompasses thousands of species, based on the variables present in it, and the physical and chemical properties expected to be drastically different. Even the recited cyclic peptide can generate several patentable distinct species, and the properties of these species are expected to be different, based on the definitions of variables. 
The microcystins are natural products and their properties are well established in the art. The known natural microcystin reads the recited modified microcystin in claim 19. 
The specification fails to define the broadly claimed “compound”, what it comprises other than the recited modified microcystin, targeting moiety and an anchor group. The shown only one example [Fig. 27] are limited to a conjugate of [modified microcystin]-linker-[antibody or fragment of antibody], but it is generic. It is not even clear from the figure, the exact structure of microcystin, anchor and ADC used in the formation of conjugate. Remaining examples are limited to incorporation of modified amino acids or substrates, limited to Azido-L-Phe, Azido-Lys, Prg-Tyr, Nitro-Arg, Furyl-L-Ala, Azido-Norval, and interestingly these are limited to positions at 2 and 4. 
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
The microcystins are natural products and their properties are well established in the art [Namikoshi et al, J.Org.Chem., 1992, 57, 866-872; and Zmskove et al, J.Org.Chem., 2017, 82, 
The components in the claimed compound comprises amino acids or modified amino acids and anchor or linker, antibody or fragment of antibody etc. The property of all these variables are critical in the final product to retain its properties and all these comprising amino acids. However, the protein chemistry is very unpredictable and highly sensitive to amino acids, see below. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310; available online for free) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a et al. (J. Cell Biol. 111:2129-2138, 1990; available online) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988; available online) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
In addition, the linkers are also critical in the conjugates and there is no universal linker for all conjugates, as claimed in the instant application. Linker technology and advantages/disadvantages of linkers for Antibody-drug conjugates are also known [see Nolting, Antibody-Drug Conjugates, Methods in Molecular Biology 2013, 1045, ch.5, Linker Technologies of Drug-Antibody conjugates, 71-100]. 
In view of above evidences, in the claimed “compound” comprises amino acids, linkers etc., but the specification failed to describe to make the cyclic peptide or target moiety with all possible amino acids and retaining its properties. Specification is also not described about the linkers in the claimed compound. Similarly, assembly for targeting can be made from any amino acids, and these are responsible for recognizing the target, that means these must be specific. The specification also fails to describe making these with all possible amino acids and retaining their properties. 
Applicants have claimed wide range of cyclic peptides, all possible linkers and all possible targeting moieties in the claimed compound. However, there is no guidance as to which 
(d) Representative number of samples: 
There is only example [Fig. 27] shown in the specification, which is limited to the conjugate of [modified microcystin]-linker-[antibody or fragment of antibody], but it is generic. However, the conjugate is part of the claimed “compound”. So, technically there are no examples are shown for the claimed “compound”.  It is not even clear from the figure, the exact structure of microcystin, anchor and ADC used in the formation of conjugate. Remaining examples are limited to incorporation of modified amino acids or substrates, limited to Azido-L-Phe, Azido-Lys, Prg-Tyr, Nitro-Arg, Furyl-L-Ala, Azido-Norval, and interestingly these are limited to positions at 2 and 4. 
The above reasons are also applicable to the following dependent claims:
Claims 20-26, are limited modified substrates, but broad with respect to X2, Z4 and linker. 
Claim 27 does not and any patentable weight to claim 19.
Claims 28-30 and 35, generically describes modified substrates and compound, and their generic properties, but specification fails to establish structure function relationship for the 
Therefore, the claims do not meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658